          Case 4:17-cv-06252-YGR Document 93 Filed 05/03/19 Page 1 of 5



 1   Michael A. McShane (CA #127944)
     mmcshane@audetlaw.com
 2   S. Clinton Woods (CA #246054)
     cwoods@audetlaw.com
 3   Ling Y. Kuang (CA #296873)
     lkuang@audetlaw.com
 4   AUDET & PARTNERS, LLP
     711 Van Ness Avenue, Suite 500
 5   San Francisco, CA 94102-3275
     Telephone: (415) 568-2555
 6   Facsimile:    (415) 568-2556
 7   Attorneys for Plaintiff Jeff Young, on behalf of
     himself and all others similarly situated
 8
     [Additional counsel on signature page]
 9

10                                  UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13     JEFF YOUNG, on behalf of himself and all             Case No:        4:17-cv-06252-YGR
       others similarly situated,
14
                                                            PLAINTIFF’S MOTION TO STRIKE
15                            Plaintiff,                    REPORT AND EXCLUDE OPINIONS OF
                                                            MR. JESSE DAVID
16
               vs.
17                                                           Date:          May 28, 2019
       Cree, Inc.,                                           Time:          2:00 p.m.
18
                                                             Place:         Courtroom 1, 4th Floor
19                            Defendant.                     Judge:         Hon. Yvonne Gonzalez Rogers
20
                                                            Compl. Filed:         October 27, 2017
21                                                          Trial Date:           N/A
22

23

24

25

26

27

28

                                                        0
     PLAINTIFFS’ MOTION TO STRIKE                                                    4:17-CV-06252-YGR
           Case 4:17-cv-06252-YGR Document 93 Filed 05/03/19 Page 2 of 5



 1   I.     INTRODUCTION
 2          Plaintiff moves to strike the entire expert report of Mr. Jesse David, retained by Defendant
 3   Cree, Inc. (hereinafter “Cree”). After he submitted his report and was deposed, Cree and Mr. David
 4   improperly produced new documents upon which Mr. David relied to complete his report. Plaintiff’s
 5   experts have not had time to review or analyze the newly produced materials. As this Court is aware,
 6   all disclosures must be made “at the times and in the sequence that the court orders.” Fed. R. Civ. P.
 7   26(a)(2)(D). As a result of the prejudice to Plaintiff, Mr. David’s report should be stricken or, in the
 8   alternative, any opinions which he made based on the new documents should be stricken.
 9   II.    RELEVANT FACTUAL HISTORY
10          Mr. David submitted his thirty-one-page expert report on March 22, 2019. See Dkt. No. 87,
11   Ex. 6 (hereinafter “Report”). Mr. David was deposed about his Report on April 16, 2019. Dr. David
12   testified that he relied upon all of the documents listed in his Report to form his conclusions,
13   particularly as they relate to Dr. David’s opinions as to Cree’s business and marketing plans.
14   Declaration of S. Clinton Woods (hereinafter “Woods Decl.”), at Ex. 1 (“David Dep.”) at 87:20-88:24.
15   However, after the deposition, on April 19, counsel for Plaintiff requested clarification on several
16   documents listed in the Report, which had not been produced and were outside the bates ranges
17   previously produced by Defendant and requested all documents listed in the Report be produced
18   immediately. Woods Decl. at ¶ 4. Counsel for Cree did not respond meaningfully until a week later,
19   on April 26, 2019, confirming that there were, in fact, additional and new documents to produce.
20   Woods Decl. at ¶ 5. When counsel for Cree “produced” these documents, they did so late in the day
21   on Friday April 26, and sent them only to one of Plaintiff’s counsel whom they knew was out of the
22   office for an extended period. Id. at ¶ 6. Nevertheless, Cree produced nearly four hundred pages of
23   new documents, bates stamped CREE_00072983-CREE_00073321, as well as several thousand
24   documents which Dr. David had relied upon but were mislabeled. Id. at ¶ 7.
25          Despite promises to supplement Dr. David’s report with accurate information as to the
26   documents he relied upon to submit his report, as of the filing of this motion, Cree has not yet done
27   so. Id. at ¶ 8. The documents are complex in nature and contain Cree financials, strategy, market
28

                                                        1
     PLAINTIFFS’ MOTION TO STRIKE                                                    4:17-CV-06252-YGR
            Case 4:17-cv-06252-YGR Document 93 Filed 05/03/19 Page 3 of 5



 1   analysis and SKU information and Plaintiff was not given a meaningful opportunity to analyze them
 2   in the context of Dr. David’s report. Id. at ¶ 9.
 3   III.    LEGAL STANDARD
 4           Federal Rule of Civil Procedure 26(a)(2)(A) and (B) provides that “a party must disclose to
 5   the other parties the identity of any witness it may use at trial to present evidence under Federal Rule
 6   of Evidence 702, 703, or 705,” and such disclosure “must be accompanied by a written report—
 7   prepared and signed by the witness—if the witness is one retained or specially employed to provide
 8   expert testimony in the case or one whose duties as the party's employee regularly involve giving
 9   expert testimony.” The expert's report must contain inter alia “the facts or data considered by the
10   witness in forming” his opinions. Fed. R. Civ. P. 26(a)(2)(B).
11           The disclosures must be made “at the times and in the sequence that the court orders.” Fed. R.
12   Civ. P. 26(a)(2)(D). If a party fails to provide such disclosures as required under Rule 26(a), “the
13   party is not allowed to use that information or witness to supply evidence on a motion, at a hearing, or
14   at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). As an
15   additional sanction, the court may “order payment of the reasonable expenses, including attorney's
16   fees, caused by the failure.” Fed. R. Civ. P. 37(c)(1)(A).
17   IV.     ARGUMENT
18           Plaintiff has been prejudiced because he was not able to properly investigate or question the
19   new documents. Cree did not disclose salient facts and documents in a timely fashion. The documents
20   Cree has produced late are complex and are germane to Mr. David’s opinions because he testified that
21   he relied upon them in formulating the report.
22           Further, Plaintiff’s experts have not had time to review or analyze the newly produced
23   materials. See e.g., Jackson Family Wines, Inc. v. Diageo N. Am., Inc., No. 11-5639 EMC (JSC), 2013
24   WL 5913749, at *2 (N.D. Cal. Oct. 31, 2013) (Allowing plaintiffs to reconvene defendant’s expert’s
25   deposition and requiring defendant to pay for two hours of plaintiff’s counsel’s time where defendant
26   failed to timely disclose facts and data the expert relied on, but declining to strike the defendant’s
27   expert’s testimony.); Fujitsu Ltd. v. Belkin Int'l, Inc., No. 10-cv-03972-LHK, 2012 WL 6096664, at
28   *2–3 (N.D. Cal. Dec. 7, 2012) (striking expert reliance data disclosed in a supplemental report because

                                                         2
     PLAINTIFFS’ MOTION TO STRIKE                                                      4:17-CV-06252-YGR
          Case 4:17-cv-06252-YGR Document 93 Filed 05/03/19 Page 4 of 5



 1   it should have been disclosed with the expert's affirmative report); Occidental Research Corp., a
 2   California corporation; et al.,v. Curtis Tamkin, et al. , No. 17-4621-R, 2018 WL 6333687, at *1 (C.D.
 3   Cal. Aug. 30, 2018) (Granting motion in limine to preclude invoices and related testimony from trial
 4   because they were produced almost a month after the close of discovery and plaintiffs claimed to have
 5   been seriously prejudiced by this late disclosure, as plaintiff’s expert witness was unable to review
 6   the documents before issuing his expert report or sitting for his deposition. Defendant failed to
 7   demonstrate that the failure to comply with discovery obligations was substantially justified or
 8   harmless.); Belch v. Las Vegas Metro. Police Dep't, No. 2:10-CV-00201-GMN, 2012 WL 845883, at
 9   *3 (D. Nev. Mar. 13, 2012) (Defendants suffered prejudice after plaintiff failed to provide timely
10   disclosures associated with expert report; because plaintiff did not provide a substantial justification
11   for the untimely and incomplete disclosures, the court granted the motion to strike plaintiff’s expert’s
12   report and precluded plaintiff from utilizing the expert’s opinion. Plaintiff was ordered to pay
13   reasonable expenses, including attorney’s fees, as a sanction.); Qualcomm Inc. v. Apple, Inc., No.
14   17CV1375-DMS-MDD, 2019 WL 92570, at *3 (S.D. Cal. Jan. 3, 2019) (striking portions rebuttal
15   expert report that relied on documents that were not timely disclosed).
16          Here, Cree plainly failed to timely produce documents and information regarding the materials
17   Mr. David relied upon. When they were asked to produce such materials, they did so in a manner
18   guaranteed to frustrate Plaintiff’s efforts to review and analyze the documents prior to their own
19   upcoming filing date. Cree’s gamesmanship should not be rewarded, and Dr. David’s report should be
20   stricken, or, in the alternative, the Court should strike any opinions expressed which rely on untimely
21   produced documents.
22   V.     CONCLUSION
23           Plaintiffs request that Mr. David’s report be stricken in its entirely or in the alternative
24   strike any opinions which Mr. David made based on the new documents.
25   Dated: May 3, 2019                            By:        /s/ S. Clinton Woods

26                                                       S. Clinton Woods (CA #246054)
                                                         Michael A. McShane (CA #127944)
27                                                       Ling Y. Kuang (CA #296873)
                                                         AUDET & PARTNERS, LLP
28
                                                         Attorneys for Plaintiff Jeff Young
                                                          3
     PLAINTIFFS’ MOTION TO STRIKE                                                      4:17-CV-06252-YGR
          Case 4:17-cv-06252-YGR Document 93 Filed 05/03/19 Page 5 of 5



 1                                         Melissa S. Weiner (Admitted Pro Hac Vice)
                                           mweiner@pswlaw.com
 2
                                           Joseph C. Bourne (SBN: 308196)
 3                                         jbourne@pswlaw.com
                                           PEARSON, SIMON & WARSHAW, LLP
 4
                                           800 LaSalle Avenue, Suite 2150
 5                                         Minneapolis, MN 55402
                                           Telephone:(612) 389-0600
 6
                                           Facsimile: (612) 389-0610
 7
                                           Attorneys for Plaintiff Jeff Young
 8

 9                                         Charles J. LaDuca
                                           claduca@cuneolaw.com
10
                                           Alexandra C. Warren
11                                         awarren@cuneolaw.com
                                           CUNEO GILBERT & LADUCA, LLP
12
                                           4725 Wisconsin Avenue NW, Suite 200
13                                         Washington, DC 20016
                                           Telephone: (202) 789-3960
14
                                           Facsimile: (202) 589-1813
15
                                           Attorneys for Plaintiff Jeff Young
16

17                                         Charles E. Schaffer
                                           cschaffer@lfsblaw.com
18
                                           LEVIN SEDRAN & BERMAN
19                                         510 Walnut Street, Suite 500
                                           Philadelphia, PA 19106
20
                                           Telephone: (215) 592-1500
21
                                           Attorney for Plaintiff Jeff Young
22

23                                         Michael Liskow
                                           liskowm@thesultzerlawgroup.com
24
                                           THE SULTZER LAW GROUP P.C.
25                                         351 W. 54th St., Suite 1C
                                           New York, NY 10019
26
                                           Telephone: (212) 969-7811
27                                         Facsimile: (888) 749-7747
28
                                           Attorney for Plaintiff Jeff Young

                                            4
     PLAINTIFFS’ MOTION TO STRIKE                                        4:17-CV-06252-YGR
